NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER             Thirteenth District of Texas               956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa

                                           July 28, 2015

      Hon. Stephen Williams                        Hon. Stephen B. Tyler
      Judge, 135th District Court                  District Attorney
      115 N. Bridge Street                         205 N. Bridge St., Suite 301
      Victoria, TX 77901                           Victoria, TX 77901
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Hon. Joyce Leita                             Hon. Brendan W. Guy
      Attorney At Law                              Assistant District Attorney
      P. O. Box 213                                205 N. Bridge Street, Ste 301
      115 S. Main, 2nd Floor                       Victoria, TX 77901
      Victoria, TX 77902                           * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00339-CR
      Tr.Ct.No. 2-103790
      Style:    In Re The State of Texas, ex rel Stephen B. Tyler


             Enclosed please find a copy of an order issued by this Court on this date.

                                               Very truly yours,



                                               Cecile Foy Gsanger, Clerk

      CFG:ch
      Enc.
      cc: Hon. Cathy Stuart, Victoria County District Clerk (DELIVERED VIA E-MAIL)